                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEBRASKA


 MELANIE DAVIS,

               Plaintiff,                      Case No. 8:18-cv-00136-JFB-MDN

 v.
                                              ORDER FOR DISMISSAL WITH
 HARVEY OAKS PLAZA, L.L.C.; and                      PREJUDICE
 SPIRIT SPE ALBTSN PORTFOLIO
 2013-6, LLC,

               Defendants.


       The parties to this case have filed a stipulation of dismissal.

       Accordingly, based upon the foregoing and all the files and records herein, IT IS

ORDERED that Plaintiff’s Complaint is hereby DISMISSED WITH PREJUDICE, with

each party bearing its own costs and fees.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATE: May 10, 2019                                s/ Joseph F. Bataillon
                                                 Senior United States District Judge
